Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
The restriction of 11/2/2020 has been reconsidered and is withdrawn.  The instant application has been filed under §371 as a national stage entry of a PCT application. Accordingly, the rationale applied in the 11/2/2020 restriction separating Groups I and II is moot. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-5 are allowed.
Regarding claim 1 or claim 4, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a control part that sets the first changeover switch to the high-voltage power supply circuit side and turns off the relay to generate the electrical discharges, and sets the first changeover switch to the non-bonding detection circuit side and turns on the relay to perform the non-bonding detection” when taken in combination with all the remaining limitations of the independent claim.
claim 5, the prior art of record, either singularly or in combination, does not disclose or suggest the combination of limitations including “a first changeover switch that switches a connection between the spool and the high-voltage power supply circuit or the spool and the non-bonding detection circuit; and a relay that turns on/off a connection between the clamper and the spool side of the first changeover switch” when taken in combination with all the remaining limitations of the independent claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior arts found relevant but does not teach the allowable limitations: 
1. US 2006/0186839 A1 (“Miyahara”) and
2. US 2007/0187470 A1 (“Tei”) either singularly or in combination with other, does not teach the allowable limitations stated above.
Miyahara teaches wire bonding apparatus including power supplies, spools, and other claimed features, but does not provide a control part or changeover switch commensurate with the instant claim (Claim 1 or 4) or the changeover switch commensurate with the instant claim (Claim 5).
Tei teaches wire bonding apparatus with wire, spool, torch electrode and other claimed features but does not provide the a control part or changeover switch commensurate with the instant claim (Claim 1 or 4) or the changeover switch commensurate with the instant claim (Claim 5).


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WASIUL HAIDER whose telephone number is (571)272-1554.  The examiner can normally be reached on M-F 9 a.m. - 6 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on (303) 297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ALLEN L PARKER/Supervisory Patent Examiner, Art Unit 2819                                                                                                                                                                                                        



/W.H/Examiner, Art Unit 2819